Case: 21-50785     Document: 00516289606         Page: 1     Date Filed: 04/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 21, 2022
                                  No. 21-50785
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dagoberto Barron-Vazquez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-240-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Dagoberto Barron-Vazquez appeals his conviction for illegal reentry
   after removal and his sentence of 37 months of imprisonment and three years
   of supervised release. He argues that his sentence exceeded the statutory




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50785     Document: 00516289606           Page: 2   Date Filed: 04/21/2022




                                    No. 21-50785


   maximum because the enhanced penalty provisions of 8 U.S.C. § 1326(b) are
   unconstitutional.
          Barron-Vazquez filed an unopposed motion for summary disposition
   and a letter brief conceding correctly that this issue is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States v.
   Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
   492 F.3d 624, 625–26 (5th Cir. 2007). Barron-Vazquez states that he has
   raised the issue only to preserve it for possible further review. Because
   summary disposition is appropriate, see Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969), Barron-Vazquez’s motion is GRANTED,
   and the district court’s judgment is AFFIRMED.




                                         2